Case 1:17-cv-01150-STA-jay Document 33 Filed 03/04/21 Page 1 of 3                 PageID 1156



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 EASTERN DIVISION


                                               )
EDWARD HOOD, JR.,                              )
                                               )
       Petitioner,                             )
                                               )
v.                                             )              Case No. 1:17-cv-01150-STA-jay
                                               )
GRADY PERRY,                                   )
                                               )
       Respondent.                             )
                                               )


                      ORDER DENYING SECOND AMENDED PETITION,
                        DENYING MOTION TO DISMISS AS MOOT,
                       DENYING CERTIFICATE OF APPEALABILITY,
                                       AND
                     DENYING LEAVE TO APPEAL IN FORMA PAUPERIS



       On February 8, 20121, the Court took under advisement Respondent Grady Perry’s motion

to dismiss the Second Amended Petition as untimely, and directed Petitioner Edward Hood, Jr., to

show cause within twenty-one days why the claims set forth in the pleading should not be denied

as non-cognizable and without merit. (ECF No. 32.) Petitioner has not responded to the show-

cause order and the time for doing so has passed. Therefore, for the reasons discussed in the

February 8, 2021 order, the Second Amended Petition is DENIED. The motion to dismiss the

pleading as untimely (ECF No. 28) is DENIED as moot.            Judgment shall be entered for

Respondent.

                                      APPEAL ISSUES

       A § 2254 petitioner may not proceed on appeal unless a district or circuit judge issues a

certificate of appealability (“COA”). 28 U.S.C. § 2253(c)(1); Fed. R. APP. P. 22(b)(1). A COA
Case 1:17-cv-01150-STA-jay Document 33 Filed 03/04/21 Page 2 of 3                        PageID 1157




may issue only if the petitioner has made a substantial showing of the denial of a constitutional

right. 28 U.S.C. § 2253(c)(2)-(3). A substantial showing is made when the petitioner demonstrates

that “reasonable jurists could debate whether (or, for that matter, agree that) the petition should

have been resolved in a different manner or that the issues presented were ‘adequate to deserve

encouragement to proceed further.’” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (quoting

Slack v. McDaniel, 529 U.S. 473, 484 (2000)). “If the petition was denied on procedural grounds,

the petitioner must show, ‘at least, that jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right and that jurists of reason would find it

debatable whether the district court was correct in its procedural ruling.’” Dufresne v. Palmer,

876 F.3d 248, 252-53 (6th Cir. 2017) (per curiam) (quoting Slack, 529 U.S. at 484).

       In this case, reasonable jurists would not debate the correctness of the Court’s decision to

deny the Second Amended Petition. Because any appeal by Petitioner does not deserve attention,

the Court DENIES a certificate of appealability.

       Pursuant to Federal Rule of Appellate Procedure 24(a), a party seeking pauper status on

appeal must first file a motion in the district court, along with a supporting affidavit. Fed. R. App.

P. 24(a). However, Rule 24(a) also provides that if the district court certifies that an appeal would

not be taken in good faith, the prisoner must file his motion to proceed in forma pauperis in the

appellate court. Id.




                                                   2
Case 1:17-cv-01150-STA-jay Document 33 Filed 03/04/21 Page 3 of 3                        PageID 1158




       In this case, for the same reason it denies a COA, the Court CERTIFIES, pursuant to Rule

24(a), that any appeal in this matter would not be taken in good faith. Leave to appeal in forma

pauperis is therefore DENIED.1

       IT IS SO ORDERED.


                                               s/ S. Thomas Anderson
                                               S. THOMAS ANDERSON
                                               CHIEF UNITED STATES DISTRICT JUDGE

                                               Date: March 4, 2021




       1
          If Petitioner files a notice of appeal, he must also pay the full $505.00 appellate filing fee
or file a motion to proceed in forma pauperis and supporting affidavit in the Sixth Circuit Court
of Appeals within thirty days.
                                                     3
